Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of D.V.W.                               Appeal from the County Court at Law No.
                                                      1 of Hunt County, Texas (Tr. Ct. No. J-
No. 06-14-00054-CV                                    01902). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
                                                      Carter* participating.     Justice Carter,
                                                      Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, D.V.W., has adequately indicated his inability to pay costs of
appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 14, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk